09/22/2021



                                                                                           Case Number: DA 21-0429




       IN THE SUPREME COURT OF THE STATE OF MONTANA

                                       DA 21-0429

LYNN STUTZMAN,

            Plaintiff and Appellee,

      v.

B and H INVESTMENT PROPERTIES,
LLC, a Montana limited liability company,            ORDER OF MEDIATOR APPOINTMENT
HOWARD BUTLER, MONA BUTLER

            Defendants,

and DAVID HEINLE, individually,

            Defendant and Appellant

        This appeal being subject to M.R.App.P. 7, and the parties having failed to jointly
and timely select a mediator under M.R.App.P., 7(4),(c),
        IT IS ORDERED THAT Jacquelyn Marjorie Hughes, whose name appears next
on the list of attorneys desiring appointment as mediators for Money Judgments appeals
which is maintained pursuant to M.R.App.P., 7(4)(e), is hereby appointed to conduct the
mediation process required by M.R.App.P., 7(5), and
        IT IS FURTHER ORDERED that the time periods set forth in M.R.App.P.,
7(5)(d) shall run from the date of this order of appointment.
        A true copy of this order is being mailed to counsel of record for the parties, or to
the parties individually if not represented by counsel, on the date hereof.
        DATED this September 22, 2021.




                                                         r.-6mxaq
                                          Bowen Greenwood, Clerk of the Supreme Court
c:      Adrienne Martha Tranel, Trent N. Baker, Alanah Noel Griffith, Patrick Joseph
Tillisch, Jacquelyn Marjorie Hughes